Title: From George Washington to Brigadier General John Thomas, 23 July 1775
From: Washington, George
To: Thomas, John



Sir
Cambridge July 23d 1775.

The Retirement of a general Officer, possessing the Confidence of his Country & the Army; at so critical a Period, appears to me to be big with fatal Consequences both to the Publick Cause, & his own Reputation. While it is unexecuted, I

think it my Duty to make this last Effort to prevent it; & after suggesting those Reasons which occur to me against your Resignation, your own Virtue, & good Sense must decide upon it. In the usual Contests of Empire, & Ambition, the Conscience of a Soldier has so little Share, that he may very properly insist upon his Claims of Rank, & extend his Pretensions even to Punctilio: but in such a Cause as this, where the Object is neither Glory nor Extent of Territory, but a Defence of all that is dear & valuable in Life, surely every Post ought to be deem’d honourable in which a Man can serve his Country. What Matter of Triumph will it afford our Enemies, that in less than one Month, a Spirit of Discord should shew itself in the highest Ranks of the Army, not to be extinguished by any Thing less than a total Desertion of Duty? How little Reason shall we have to boast of American Union, & Patriotism if at such a Time, & in such a Cause, smaller & partial Considerations cannot give Way to the great & general Interest. These Remarks can only affect you as a Member of the great American Body; but as an Inhabitant of Massachusetts Bay, your own Province, & the other Colonies have a peculiar & unquestionable Claim to your Services ⟨a⟩nd in my Opinion you cannot refuse them, without relinquishing in some Degree, that Character for publick Virtue & Honour, which you have hitherto supported. If our Cause is just, it ought to be supported, but where shall it find Support, if Gentlemen of Merit & Experience unable to conquer the Prejudices of a Competition, withdraw themselves in an Hour of Danger: I admit, Sir, that your Claim & Services have not had due Respect—it is by no means a singular Case; worthy Men of all Nations & Countries have had Reason to make the same Complaint, but they did not for this abandon the publick Cause, they nobly stiffled the Dictates of Resentment, & made their Enemies ashamed of their Injustice. And can America shew no such Instances of Magnanimity? For the Sake of your bleeding Country, your devoted Province, your Charter Rights, & by the Memory of those brave Men who have already fell in this great Cause, I conjure you to banish from your Mind every Suggestion of Anger & Disappointment: your Country will do ample Justice to your Merits—they already do it, by the Sorrow & Regret expressed on the Occasion and the Sacrifice you are called to make, will in the

Judgment of every good Man, & Lover of his Country, do you more real Honour than the most distinguished Victory.
You possess the Confidence & Affection of the Troops of this Province particularly; many of them are not capable of judging the Propriety & Reasons of your Conduct: should they esteem themselves authorized by your Example to leave the Service, the Consequences may be fatal & irretrievable—there is Reaso⟨n⟩ to fear it, from the personal Attachments of the Men to their Officers, & the Obligations that are supposed to arise from those Attachments. But, Sir, the other Colonies have also their Claims upon you, not only as a Native of America, but an Inhabitant of this Province. They have made common Cause with it, they have sacrificed their Trade, loaded themselves with Taxes & are ready to spill their Blood in Vindication of the Rights of Massachusetts Bay, while all the Security, & Profit of a Neutrality has been offered them: But no Arts or Temptations could seduce them from your Side, & leave you a Prey to a cruel & perfidious Ministry. Sure these Reflections must have some Weight, with a Mind as generous & considerate as yours.
How will you be able to answer it to your Country & your own Conscience, if the Step you are about to take should lead to a Division of the Army or the Loss & Ruin of America be ascribed to Measures which your Councils & Conduct could have prevented? Before it is too late I intreat Sir, you would weigh well the greatness of the Stake, & upon how much smaller Circumstances the Fate of Empires has depended. Of your own Honour & Reputation you are the best & only Judge, but allow me to say, that a People contending for Life & Liberty are seldom disposed to look with a favourable Eye upon either Men or Measures whose Passions, Interests or Consequences will clash with those inestimable Objects. As to myself Sir, be assured, that I shall with Pleasure do all in my Power to make your Situation both easy, & honourable, & that the Sentiments here expressed, flow from a clear Opinion that your Duty to your Country, your Posterity, & yourself most explicitly require your Continuance in the Service—The Order & Rank of the Commissions is under the Consideration of the Continental Congress, whose Determination will be received in a few Days. It may argue a Want of Respect to that August Body not to wait the Decision; But at

all Events I shall flatter myself that these Reasons with others which your own good Judgment will suggest, will strengthen your Mind against those Impressions which are incident to Humanity & laudable to a certain Degree; and that the Result will be, your Resolution to assist your Country in this Day of Distress—That you may reap the full Reward of Honour, & publick Esteem which such a Conduct deserves is the sincere Wish of Sir, Your very Obed: & most Hbble Servt

Go: Washington

